Case 3:19-cv-07545-WHA Document 11-12 Filed 11/17/19 Page 1 of 2




            Exhibit
              L
Case 3:19-cv-07545-WHA Document 11-12 Filed 11/17/19 Page 2 of 2




From: "Lipshutz, Joshua S." <JLipshutz@gibsondunn.com>
Date: November 14, 2019 at 7:04:39 PM EST
To: Warren Postman <wdp@kellerlenkner.com>, "Holecek, Michael"
<MHolecek@gibsondunn.com>
Cc: Ashley Keller <ack@kellerlenkner.com>, Travis Lenkner
<tdl@kellerlenkner.com>
Subject: RE: DoorDash ICA



Warren,
Thank you for your email. We are more than comfortable that we have satisfied our
obligations under Rule 4.2(a). The revised DoorDash IC Agreement went into effect on
November 9 in the ordinary course of business. As you know, DoorDash periodically
rolls out revisions to the Agreement, and this was the latest such rollout. To the extent
your clients received notice of the new Agreement, it would only be because they
chose to use the DoorDash app after the rollout date. If your clients continue to use
the platform, they will receive the same communications from DoorDash as all other
Dashers. In any event, none of the changes to the IC Agreement are about the subject
of your representation.

Best,
Josh

Joshua S. Lipshutz
Partner


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
Tel +1 202.955.8217 • Fax +1 202.530.9614

555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8233 • Fax +1 415.374.8469
JLipshutz@gibsondunn.com • www.gibsondunn.com
